Case 2:18-cv-04956-SJF-AKT Document 33 Filed 01/09/19 Page 1 of 1 PagelD #: 166
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

CASE NO.: 18—CV—04956-SJF-AKT
Date Filed: 10/16/2018

AFFIDAVIT OF SERVICE
John Doe, a fictitious name,
Plaintiff/Petitioner,
VS.
Cory Maier, et al.,
Defendant/Respondent. ,

 

State of New Jersey
County of Somerset ss.

I, Charles Deeck, depose and say that:

Tam a competent adult, over the age of 18, a resident of the State of New Jersey and a disinterested party to the above
named action

On 10/24/2018 at 06:00 PM, I served the within SUMMONS IN A CIVIL ACTION, RIDER TO SUMMONS,
FIRST AMENDED COMPLAINT on Gavin Yingling at 3902 Aberdeen Lane , Blackwood, NJ 08012 in the
manner indicated below:

By delivering to the within named person a true copy of this process and informing the person of the contents.

Description of person served:
Sex: Male — Age: 20-25 — Skin: White ~ Hair: Brown — Height: 5'10 — Weight: 160

I certify that the foregoing statements made by me are true and correct. I am aware that if any of the foregoing
statements made by me are willfully false, I am subject to punishment.

 

"gn to and t Orphen ibed before me on this Charles Deeck -— Lic#:

“y3O day of Cetphar 7 ad ig Intercounty Judicial Services
by an affiant WE is per hy cron. 85 Willis Ave, Suite F
me ox like l identiffcatig Mineola, NY 11501

916-248-8270

 

as PUBLIC Atty File#: —- Our File# 87677
MARICHA CASTANEDA
NOTARY PUBLIC OF NEW JERSEY
Gemm. # 500848235
~My Gamumlssion Expires 6/20/2023
